Exhibit 10.2
SECOND AMENDMENT
TO HAWK CORPORATION
AMENDED AND RESTATED 2000 LONG TERM INCENTIVE PLAN
     HAWK CORPORATION (the “Company”), having adopted the Hawk Corporation
Amended and Restated 2000 Long Term Incentive Plan effective as of June 4, 2008
(the “Original Plan”) and having amended the Original Plan in that certain First
Amendment to Hawk Corporation Amended and Restated 2000 Long Term Incentive Plan
effective as of December 31, 2008 (the Original Plan, as so amended, being
hereinafter referred to as the “Existing Plan”), hereby amends the Existing Plan
in accordance with this SECOND AMENDMENT TO HAWK CORPORATION AMENDED AND
RESTATED 2000 LONG TERM INCENTIVE PLAN, effective as of October 14, 2010 (this
“Amendment” and, together with the Existing Plan, the “Amended Plan”), as
follows:
     1. Changes to Section 2 of the Existing Plan. The Company hereby amends
Section 2 of the Existing Plan as follows:

  (a)   Section 2(g) of the Existing Plan is deleted in its entirety and
replaced with the following in the Amended Plan:

          (g) “Change in Control Price” means the price per Share paid or
offered in any bona fide transaction related to a Change in Control of the
Company.

  (b)   The reference to “NYSE Alternext” in Section 2(r) of the Existing Plan
is deleted and replaced in its entirety with “NYSE Amex” in the Amended Plan.

     2. Changes to Section 6 of the Existing Plan. The Company hereby amends
Section 6 of the Existing Plan by deleting Section 6(d) from the Existing Plan
and replacing it in its entirety in the Amended Plan by the following:
          (d) METHOD OF EXERCISE. Subject to the other provisions of the Plan,
any applicable Award Agreement and Section 409A, any Option may be exercised by
the Participant in whole or in part at such time or times, and the Participant
may make payment of the option price in such form or forms, including, without
limitation, payment by delivery of cash, Shares or other consideration
(including, where permitted by law and the Committee, Awards) having a Fair
Market Value on the exercise date equal to the total option price, or by any
combination of cash, Shares and other consideration as the Committee may specify
in the applicable Award Agreement; provided however, that any such form of
payment does not constitute a deferral of compensation within the meaning of
Section 409A or otherwise cause the Option to be subject to the requirements of
Section 409A.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing or the specific terms of any Award Agreement to
the contrary, a Participant may, without the payment of cash or other
consideration (other than the surrender of the right to purchase certain Shares
implicit in the following formula), exercise any Option for “Net Option Shares”
in accordance with the following procedure: The Participant shall provide
written notice to the Company specifying the gross number of Shares as to which
the Option is being exercised. The number of Net Option Shares deliverable upon
such exercise will be determined by the following formula: Net Option Shares
equals [OS × (CP — OP)]/CP, where “OS” is the gross number of Shares as to which
the Option is to be exercised, “CP” is the Closing Price (as defined below) of
the Shares on the last trading day preceding the date of exercise of the Option
and “OP” is the sum of the aggregate option price of the Shares as to which the
Option is to be exercised and any withholding taxes owed by the Participant in
respect of the exercise of the Option. The “Closing Price” of the Shares on any
trading day shall be either: (i) if the Shares are listed on an established
national or regional stock exchange, are admitted to quotation on NYSE Amex or
are publicly traded on an established securities market, the closing price of
the Shares on that exchange or in that market (if there is more than one such
exchange or market, the Committee shall determine the appropriate exchange or
market) on that trading day (or if there is no such reported closing price, the
mean between the highest bid and lowest asked prices or between the high and low
sale prices on that trading day); (ii) if no sale of Shares is reported for that
trading day, on the next preceding trading day on which any such sale has been
reported; or (iii) if the Shares are not listed on such an exchange, quoted on
such system or traded on such a market, the value of the Shares as determined by
such methods or procedures as shall be established from time to time by the
Committee in good faith in a manner consistent with Section 409A.
     3. Change to Section 11 of the Existing Plan. The Company hereby amends
Section 11 of the Existing Plan by deleting the first sentence of Section 11(b)
from the Existing Plan and replacing it in its entirety in the Amended Plan by
the following:
Notwithstanding any other provision of the Plan, during the 60-day period from
and after a Change in Control (the “Exercise Period”), if the Committee shall
determine at, or at any time after, the time of grant, a Participant holding an
Option (other than a 409A Award) shall have the right, whether or not the Option
is fully exercisable and in lieu of the payment of the purchase price for the
Shares being purchased under the Option and by giving notice to the Company, to
elect (within the Exercise Period) to surrender all or part of the Option to the
Company and to receive cash, within 30 days of such notice, in an amount equal
to the amount by which the Change in Control Price per Share on the date of

2



--------------------------------------------------------------------------------



 



such election shall exceed the sum of the option price per Share under the
Option and any withholding taxes payable by the Participant in respect of the
exercise of the Option (the “Spread”) multiplied by the number of Shares granted
under the Option as to which the right granted under this Section 11(b) shall
have been exercised; provided, that if the Change in Control is within six
months of the date of grant of a particular Option held by a Participant who is
an officer or director of the Company and is subject to Section 16(b) of the
Exchange Act, no such election shall be made by such Participant with respect to
such Option prior to six months from the date of grant.
     4. Full Force and Effect. Except to the extent specifically modified in
this Amendment, each and every provision of the Existing Plan remains in full
force and effect in the Amended Plan.
     5. Miscellaneous. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio. In the event of any
conflict between the original terms of the Existing Plan and this Amendment, the
terms of this Amendment shall prevail.
* * *

3